03/11/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                   Case Number: DA 21-0597

                                            DA 21-0597
                                         _________________

 U.S. BANK TRUST, N.A., as Trustee
 for LSF9 Master Participation Trust,

              Plaintiff and Appellee,

       v.

 NORMAN T. SOLID, CAROLE SOLLID,
 a/k/a CAROLE M. SOLLID;

              Defendants and Appellants,
                                                                              ORDER
 BENEFICIAL FINANCIAL, INC., successor
 by merger to BENEFICIAL MONTANA,
 INC., d/b/a BENEFICIAL MORTGAGE CO.;
 CALIBER HOME LOANS, INC., successor
 by merger to THE CIT GROUP SLAES
 FINANCING, INC.; ACCOUNTS MANAGEMENT
 CORPORATION OF MONTANA, a Montana
 Corporation; MONTANA DEPARTMENT
 OF REVENUE,

              Defendants.
                                         _________________


        Appellants Norman T. Solid and Carole Sollid a/k/a Carole M. Sollid were granted an
extension of time to file and serve their opening brief on or before March 4, 2022. The opening
brief is now overdue.
        THEREFORE,
        IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on appeal
no later than April 11, 2022. Failure to file the brief within that time will result in dismissal of this
appeal with prejudice and without further notice.
        The Clerk is directed to provide a copy of this Order to Appellants Norman T. Sollid and
Carole Sollid and to all counsel of record.



                                                                                        Electronically signed by:
                                                                                              Mike McGrath
                                                                                 Chief Justice, Montana Supreme Court
                                                                                             March 11 2022